This motion is addressed to virtually every paragraph of the complaint and to the greater part of each paragraph. Such motions are to be granted "when the defect is plain, but not otherwise." Practice Book § 63. Sometimes the motion to expunge affords a highly desirable method of attack against an improper pleading, but such instances are of infrequent occurrence and, as the Supreme Court has said, "to grant motions to expunge rarely serves a useful purpose." LaFrance v.LaFrance, 127 Conn. 149, 154.
The defendants' chief objection to the complaint is that it states more than the bare operative facts necessary to support the cause of action. This objection is based upon a misconception of our rules of pleading. It is true that, in accordance with § 118 of the Practice Book, "acts and contracts may be stated according to their legal effect." This, however, does not limit the plaintiff to a recital of the essentials of his cause of action. The same section provides that "the pleading should be such as fairly to apprise the adverse party of the state of facts which it is intended to prove." Under this principle a plaintiff is entitled to make any allegations which "tend more clearly to disclose the actual situation involved in the controversy, without clouding the issues in the case." State v. Erickson, 104 Conn. 542,550; L.  E. Wertheimer, Inc. v. Wehle-Hartford Co.,126 Conn. 30, 37.
   The motion to expunge and the amended motion to expunge are denied.